           Case 1:19-cv-01169-DAD-EPG Document 22 Filed 07/13/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   DEL LAMONT SMITH,                                  No. 1:19-cv-01169-NONE-EPG (PC)
11                 Plaintiff,                           ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
12         v.                                           (DOC. NOS. 18 & 21)
13   KYLE PETREY, et al.,                               ORDER DISMISSING ACTION
14                 Defendants.                          ORDER FOR CLERK TO ASSIGN
                                                        DISTRICT JUDGE AND CLOSE CASE
15

16          Del Lamont Smith (“plaintiff”) is proceeding pro se and in forma pauperis in this action
17   filed on August 21, 2019. The matter was referred to a United States magistrate judge pursuant
18   to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
19          On June 15, 2020, Magistrate Judge Erica P. Grosjean entered findings and
20   recommendations, recommending that “[t]his action be dismissed, without prejudice, because it
21   is clear from the face of the complaint that Plaintiff failed to exhaust his available
22   administrative remedies prior to filing this lawsuit,” and that “[t]he Clerk of Court be directed
23   to close this case.” (Doc. No. 21 at 4.)
24          Plaintiff was provided an opportunity to file objections to the findings and
25   recommendations. The deadline to file objections has passed, and plaintiff has not filed
26   objections or otherwise responded to the findings and recommendations.
27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
28   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
                                                      1
           Case 1:19-cv-01169-DAD-EPG Document 22 Filed 07/13/20 Page 2 of 2



 1   the court finds the findings and recommendations to be supported by the record and proper
 2   analysis.
 3          Accordingly, THE COURT HEREBY ORDERS that:
 4          1.     The findings and recommendations issued by Magistrate Judge Erica P.
 5                 Grosjean on June 15, 2020 (Doc. No. 21), are ADOPTED IN FULL;
 6          2.     This action is dismissed, without prejudice, because it is clear from the face of
 7                 the complaint that plaintiff failed to exhaust his available administrative
 8                 remedies prior to filing this lawsuit; and
 9          3.     The Clerk of Court is directed to assign a district judge to this case for the
10                 purpose of closing the case and then to close this case.
11
     IT IS SO ORDERED.
12

13      Dated:    July 11, 2020
                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
